DIETRICH, District Judge.
Appellant sought admission upon the ground that 'he is a citizen of the United States of Chinese descent. His application was denied by the immigration officials, and the court below dismissed his petition for a writ of habeas corpus.
He claims to have been born in Portland, Or., in 1886. Two years later, so he contends, his father took him and his brother and mother to China, where he resided until 1925, when he made the application under consideration. Whether his father is now living is not known; he has not been heard from for 17 or 18 years, and no one of the witnesses knew where or when he died, if in fact he is dead.
For the place and date of his birth, appellant relies largely upon the testimony of one who claims to be his father’s brother and of a son of his uncle. At an earlier hearing, in another ease involving the entry of a member of this uncle’s family, both of these witnesses, after testifying respecting the death of appellant’s alleged father, stated that he “left no family.” True, there may have been a mistake on the part of the interpreter, or, as argued, the meaning may have been that his father left no family in the United States; but neither contention is thought to be probable.
When we consider the ease with which an imposter could set up the claim made by appellant, the difficulty, if not the impossibility, of refuting it, and the fact that for 40 years he has resided in China, is married, and has grown children, but has never before sought entry into the United States, or taken any steps to establish citizenship, we think the testimony must be scrutinized with great care, and, doing so, we concur in the conclusion, reached by the lower court, that appellant has not sustained the burden of proof; at least, upon such a record the courts cannot with propriety disturb the finding of the immigration officials to that effect.
There being no other question, the judgment is affirmed.